DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-20 in the reply filed on 10/11/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-13, it is unclear how the third region is formed to be between the first and second regions having the first spacing in the first region and the second spacing in the second and third regions, thus claim is indefinite. According to figs. 12B-12C of this application, the first region is in the left of fig. 12B, the second region is on the left of the figure 12C, and the third region is on the right of fig. 12C.
In claim 1, lines 14-19, it is unclear how the second fin is formed so the second upper portion of the second fin is present in the first region and the second upper portion of the second fin is absence in the second region and third region, thus claim is indefinite. According to figs. 12B-12C of this application, the upper portion of the second pin 150B is present in the first region 150B and third region 150D, is absence in the second region.
In claim 17, lines 2-9, it is unclear how the first fin structure and second fin structure are formed so the first fin lower portion of the first one of the two first pins is connected to the second lower fin portion of the second fin, thus claim is indefinite.
In claim 17, lines 2-9, it is unclear how the first fin structure and second fin structure are formed so the first lower fin portion of a second one of the two first fins is connected to the residual fin, thus claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramanian et al. (US pub 20190305112)
With respect to claim 17, Subramanian et al. teach a device comprising (see figs. 1-11, particularly figs. 7A-7D and associated text): 
a first FinFET having a first fin structure with two first fins 704 (second and third from the left) separated by a first spacing, wherein each of the two first fins has a first upper fin portion and a first lower fin portion; 
a second FinFET having a second fin structure with one second fin 704 (fourth from left) and a residual (after processed) fin 704 (the fifth from left) separated by a second spacing that is greater than the first spacing, wherein the second fin has a second upper fin portion and a second lower fin portion; and 
wherein the first fin lower portion of a first one of the two first fins is connected to the second lower fin portion of the second fin and the first lower fin portion of a second one of the two first fins is connected to the residual fin.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramanian et al. (US pub 20190305112)
With respect to claim 11, Subramanian et al. teach an integrated circuit device comprising (see figs. 1-11, particularly figs. 7A-7D and associated text): 
a first FinFET that includes a first fin structure having a first fin 704 (second from left) and a second fin 704 (third from left) separated by a first spacing; 
a second FinFET that includes a second fin structure having a third fin 704 (fourth from left) and a dummy (704 can be both active or inactive as intended) fin 704 (fifth from left) separated by a second spacing, wherein the second spacing is greater than the first spacing; and 
a gate structure 112,110 disposed between the first FinFET and the second FinFET, wherein the gate structure is configured to isolate the first fin structure 106, 108 from the second fin structure (see fig. 1).
Allowable Subject Matter
Claims 12-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814